I concur in the conclusion reached in this case, but I think the rule of law, announced without qualification the opinion, to the effect that a void tax deed, or a tax deed that is void upon its face, will not cause the statute of limitations (section 24, c. 38, art. 9, p. 616, Laws of 1909, the same being section 7419, Rev. Laws 1910) to run in favor of the purchaser, is in conflict with the rule of law, announced without qualification in an earlier case (Dodson v. Middleton,38 Okla. 763, 135 P. 368, citing O'Keefe v. Behrens,73 Kan. 469, 85 P. 555, 8 L. R. A. [N. S.] 354, 9 Ann. Cas. 867), that a void recorded guardian's deed accompanied by the adverse possession of the purchaser is sufficient to bring into operation the second subdivision of section 3888, Stats. 1893 (section 4655, Rev. Laws 1910.)
As shown by Dodson v. Middleton, supra, and authorities therein cited, such statutes are intended to quiet titles and to protect purchasers of real estate claiming the same under deeds made in cases of sale on execution (first subdivision of Section 3888, Stats. 1893, the same being section 4655, Rev. Laws 1910), under deeds made in cases of sale by an executor, administrator, or guardian (second subdivision of same section), and under deeds made in case of a sale for taxes (third subdivision of the same section), against actions for the recovery of such real property, and (in case of a sale for taxes to which reference is made in section 24, c. 38, art. 9, p. 616, Laws of 1909, the same being section 7419, Rev. Laws 1910) against actions for the possession of such real property, assuming that this section of the Laws of 1909 is sufficiently free from ambiguity to be valid; and if the operation of these statutes be denied, except in cases where the deed is valid, or, if not, is merely voidable, and not void upon the face of the same, their usefulness toward the accomplishment of the purpose evidently intended by the Legislature will be in a large measure destroyed.
The three subdivisions of section 3888, Stats, 1893 (section 4655, Rev. Laws 1910), above cited, clearly refer to cases in which a party who has not sues another who has the real property, or some element of the same, under claim of title by virtue of such recorded deed, while the above-cited section of the Laws of 1909 as clearly refers to cases in which a party who has not sues another who has the possession of real property under claim of title by virtue of such recorded deed; and I think, to avoid appallingly unjust effects and consequences which cannot be imputed to legislative intent, these statutes should be construed to refer alone to cases in which the party suing is chargeable with knowledge of such adverse claims for the full period of the applicable statutory provision, as, for example, where the party sued has for such period been in the unequivocal and open adverse possession under claim of title by virtue only of such recorded deed. I think that, where the purchaser, who is sued for the property or the possession thereof, has been in, unequivocal and open adverse possession under claim of title by virtue of such deed for such period, such possession and claim, being imputable to the knowledge of the party suing, is sufficient to supply the want of validity of any character in the deed. On the other hand, I think a void deed, predicated upon proceedings insufficient to show that the former owner had actual knowledge of the same, or negativing such knowledge, and not accompanied by such adverse possession and claim, should *Page 141 
not cause the running of such statutes of limitation.
I think the case of Dodson v. Middleton and the instant case, as well as many conflicting cases cited in the editorial note to the O'Keefe Case, can be reconciled by the application of this rule as a common ground upon which they may stand, but I think all these conflicting cases should be governed by the same rule. As I understand the facts in the instant case, it does not appear that the original owner is chargeable with knowledge of such adverse possession under such claim of right for such period of time; and I do not think the void deed in the instant case is sufficient to cause the running of the statute of limitation against the owner.
The views herein expressed are not intended to apply to any case in which they may be inconsistent with the federal laws and policy in respect to lands allotted to Indians.
Mr. Justice RAINEY authorizes me to say that he concurs in these views.